Citation Nr: 0033760	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease, as secondary to nicotine dependence.

2.  Entitlement to service connection for arthritis of the 
spine, as secondary to nicotine dependence.

3.  Entitlement to service connection for arthritis of both 
hips, as secondary to nicotine dependence.

4.  Entitlement to service connection for lung disease, as 
secondary to nicotine dependence.

5.  Entitlement to service connection for an enlarged 
prostate, as secondary to nicotine dependence.

6.  Entitlement to service connection for anemia, as 
secondary to nicotine dependence.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for aggravation of heart disease as 
a result of VA treatment.

8.  Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had honorable active duty service from August 
1949 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.



REMAND

Preliminarily, the Board observes that the veteran has 
claimed that multiple disabilities should be found to be 
service-connected based upon nicotine dependence acquired in 
service.  In VAOPGCPREC 2-93 (January 13, 1993), the VA 
Office of General Counsel determined that direct service 
connection for a disability or death may be established if 
the evidence establishes that an injury or disease resulted 
from tobacco use in the line of duty in the active military, 
naval, or air service.  The subsequent enactment of Public 
Law No. 105-206 prohibits service connection of a disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during service.  38 U.S.C.A. § 1103(a) (West Supp. 2000).  
However, this change in the law applies only to claims filed 
on and after July 22, 1998, the date of enactment of the 
present law.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  In the present case, the veteran applied for 
service connection for his claimed disorders prior to July 
22, 1998, and VAOPGCPREC 2-93 remains applicable. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, as recent statutory changes 
ensure that this duty to assist applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. at 312-13.  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  In this case, the veteran has not been 
afforded a VA examination to date to determine the nature, 
extent, and etiology of his claimed disabilities.  Such an 
examination (or examinations, if deemed necessary) should be 
conducted prior to Board action on his claims.  

Additionally, during his December 1999 VA hearing, the 
veteran reported past and current treatment from multiple 
doctors, including those from the VA medical centers (VAMCs) 
in Salem, Virginia and Asheville, North Carolina.  The claims 
file contains records from the Salem VAMC dated through 
August 1999 and records from the Asheville VAMC dated through 
October 1997.  A search for further records is warranted.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).

Moreover, while service connection is not presently in effect 
for any disabilities, the determinations of the veteran's 
claims for service connection and for compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) could 
significantly impact his claim of entitlement to TDIU.  
Therefore, that claim is considered inextricably intertwined 
with the other claims and should not be adjudicated prior to 
the completion of action on the other claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request a list of the names and addresses 
of treatment providers who have treated 
him for his claimed disabilities 
subsequent to service.  The RO should 
also request that the veteran complete a 
signed release form for each treatment 
provider.

2.  Then, the RO should contact each of 
the noted treatment providers and request 
copies of records of medical treatment of 
the veteran.  The RO should also contact 
the Salem VAMC for medical records dated 
since August 1999 and the Asheville VAMC 
for medical records dated since October 
1997.  All records received by the RO 
should be added to the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the RO should afford the 
veteran a VA examination to determine the 
etiology, nature, and extent of his 
claimed disorders.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be performed.  
The examiner should clearly indicate in 
the examination report whether the 
veteran currently suffers from: (1) heart 
disease and/or hypertension; (2) 
arthritis of the spine; (3) arthritis of 
both hips; (4) lung disease; (5) an 
enlarged prostate; and (6) anemia.  For 
each diagnosed disability, the examiner 
is also requested to offer opinions as to 
whether it is at least as likely as not 
that such a disability is etiologically 
related to nicotine dependence and 
whether such nicotine dependence, if 
found, is of service onset.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that heart disease was caused or 
aggravated by VA medical treatment.  
Furthermore, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
disability picture precludes 
substantially gainful employment; if so, 
the examiner should identify which 
specific disabilities result in such 
unemployability.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

If deemed necessary, multiple VA 
examinations addressing the different 
disabilities at issue in this appeal 
should be conducted, subject to the 
specifications set forth above.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
hypertension and heart disease, as 
secondary to nicotine dependence; 
entitlement to service connection for 
arthritis of the spine, as secondary to 
nicotine dependence; entitlement to 
service connection for arthritis of both 
hips, as secondary to nicotine 
dependence; entitlement to service 
connection for lung disease, as secondary 
to nicotine dependence; entitlement to 
service connection for an enlarged 
prostate, as secondary to nicotine 
dependence; entitlement to service 
connection for anemia, as secondary to 
nicotine dependence; entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for aggravation 
of heart disease as a result of VA 
treatment; and entitlement to TDIU.  If 
the determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


